             Case 2:21-cr-00030-CMR Document 1 Filed 02/09/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                         CRIMINAL NO. 21-

        v.                                        DATE FILED: February 9,2021

 LEONARD BROWI{                                   VIOLATION:
                                                  18 U.S.C. $ 922(9)(1) (possession of a
                                                  firearm by a felon - I count)
                                                  Notice of forfeiture


                                          INDICTMENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

               On or about August 5,2020, in Philadelphia, in the Eastem District   of

Pennsylvania, defendant

                                        LEONARD BROWN,

knowing he had previously been convicted in a court of the Commonwealth of Pennsylvania of a

crime punishable by imprisonment for a term exceeding one year, knowingly possessed a

firearm, that is, a Smith & Wesson, Model 38 Bodyguard, .38 caliber revolver, bearing serial

number RBG0271, loaded with four live rounds of .38 caliber ammunition, and the firearm was

in and affecting interstate commerce.

               In violation of Title 18, United States Code, Section 922(g)(l).
            Case 2:21-cr-00030-CMR Document 1 Filed 02/09/21 Page 2 of 3




                                  NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violation of Title 18, United States Code, Section 922(g)(l), as

set forth in this indictment, defendant

                                      LEONARD BROWN

shall forfeit to the United States of America the firearm and ammunition involved in the

commission of such offense, including, but not limited to:

                l.     A Smith and Wesson, Model      38 Bodyguard, .38 caliber revolver, bearing

serial number RBG0271; and,

               2.      Four live rounds of .38 caliber ammunition.

               All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18,


United States Code, Section 924(d).

                                                       A TRUE BILL:




                                                                       FOREPERSON




JENNIFER ARBITTIER WILLIAMS
Acting United States Attorney
           Case 2:21-cr-00030-CMR Document 1 Filed 02/09/21 Page 3 of 3




                                                     I
                                                         sI
                                                         )U
                                                      O
                                                     -   I

                                                         I
                                                      a
                          U                          +v
                                                     ,*
                                                     ,O
                          &
                          r!                          Cd

                                                      >'
             (s                                      -o
                                                      A
                                                      H

             hcr          l+r     o     .o)t-i
                                                     (s()
                                                      L

             trol   .it   \J      ^)
                                  ,t4
                                  .n
                                                      L-
                                                                    c-l


    Ho->l
    -

    dq.Xl
             B6l
             AJ     .nl   (h-'n
                          Fr&
                                        tr
                                        H        -^
                                                 I',! L
                                                       coel-r
                                                                    t-.1




    HoErl                               .z E ci&                           E()
    A.EEI
    lJ -= .:l
                    -t
                          FO
                          (A
                                        \J-YOO
                                             (J.H
                                        nvU)6_)
                                                     HH



                                                     A .\
                                                                           O
    .aHl                          trl
    tJ   a          ;ql   nl            a            gE
                                                     o>
                                                                                 4

    n.tr     dvl
                          H                          O.-
    -a2
    -o)                   F                          v
                                                                L
            .:x
            EI            zD                        #
                                                    v
                                                     bo
                                                                o
                                                    v           o
    a                     rI]                       N
                                                    (\          a
    f-l                                             o\
    t-r
                          F                         cA)
                                                                o
    -a                                              r)
                                                    v
                                                    a
                                                    _
    f-l                                             >)
    F                                               *
                                                    oo
o   zD
R
